Citation Nr: 0101974	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability 
with 5th and 6th vertebrae disc protrusion and left arm 
numbness.  

2.  The propriety of the initial evaluation of left knee 
status post anterior cruciate ligament reconstruction, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother, and [redacted]

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1989 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the RO which 
established service connection for left knee status post 
anterior cruciate ligament reconstruction, assigned a 10 
percent rating, and denied service connection for left arm 
numbness, among other actions not on appeal.  

It is noted that the veteran's appeal of the left knee rating 
was initiated following an original award.  Consequently, the 
rating issue on appeal is not the result of a claim for 
"increased" entitlement (as previously characterized both 
at the RO and Board), but rather one involving the propriety 
of the original evaluation assigned.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Additionally, while the veteran initiated an appeal of 
service connection for hemorrhoids, no timely appeal was 
completed, as noted by the Board Remand of October 1998.  
Moreover, in June 1995 the RO expanded the service connection 
claim to include a neck disability with 5th and 6th vertebrae 
disc protrusion (with left arm numbness), as characterized at 
the Board since October 1998.  

Board development requested in October 1998 was not 
satisfactorily completed, and another Board remand in 
indicated, as detailed below.  See Stegall v. West, 11 Vet. 
268 (1998).  

REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board remand confers 
on the veteran, as a matter of law, the right to compliance 
with Board remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  

Given those pronouncements, and the resulting need for 
additional development the Board finds that a third Board 
Remand for further development is required, even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9 (2000).  

Secondly, but with sole regard to the service connection 
claim, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed below, a remand is required.  

As initially noted by the Board in its October 1998 Board 
remand, given the evidence showing treatment for possible 
head and neck injuries in service, complaints indicating 
continuation of those symptoms thereafter, and the July 1998 
medical opinion of Dr. Holbrook (albeit equivocal), a VA 
examination of the veteran is necessary to determine the 
etiology of any current neck disability.  As asserted by the 
veteran's representative in December 2000, this critical 
development was not completed on VA examination in May 1999.  
Specifically, the requested medical opinions were not 
obtained.  Firstly, the Board agrees with the veteran's 
representative that the claims file appears not to have been 
made available to the VA examiner for use in answering the 
medical questions raised by this case-as detailed in the 
Board's October 1998 remand.  Secondly, the diagnosis was 
rather vague and unclear--merely noting a cervical spine 
status post diskectomy at C5, by history, without the 
requested statement of etiology, with a review of the 
veteran's service medical records and the July 1998 statement 
of Dr. Holbrook.  A more detailed and comprehensive VA 
orthopedic and neurological examination is indicated, to 
include consideration of the questions presented in the 
Board's October 1998 remand.  See Stegall, supra, at 269.  

The Court has found that where a medical opinion has been 
requested of a VA physician, the absence of such an opinion 
from the record may indicate a failure of the VA to carry out 
this duty to assist.  Smith v. Brown, 5 Vet. App. 335 (1993).  

The May 1999 VA examination report is similarly inadequate 
with regard to the left knee evaluation claim, for lack of 
review of the veteran's VA claims file and pertinent medical 
history, and for failing to answer the medical issues and 
questions presented therein, as detailed in the Board's 
October 1998 remand.  Specifically, while degenerative 
changes were noted on x-ray studies of the left knee, and a 
"loud pop" with some undetermined amount of subsequent pain 
was noted with full flexion of the left knee, the etiology of 
these findings, as well as any resulting functional 
impairment-including the duration of the pain following the 
"loud pop," were left unspecified by the VA examiner.  The 
October 1998 Board remand expressly requests that which the 
May 1999 VA examination report clearly fails to provide:  

[T]he examiner should include a detailed 
account of all manifestations of the 
disability found to be present....with an 
indication of the etiology of any 
degenerative joint disease present and 
the medical probability that it is 
related to[,] or a manifestation of[,] 
the service-connected left knee 
disability.  The examiner should 
determine whether any arthritis results 
in pain, weakened movement, excess 
fatigability[,] or incoordination[,] and 
express an opinion of whether pain, 
weakened movement, excess fatigability[,] 
or incoordination of the [left] knee 
significantly limits functional ability 
during flare-ups[,] or when the [left] 
knee is used repeatedly over a period of 
time....[with] an opinion pertaining to the 
overall degree of physical disability 
resulting from the veteran's service-
connected left knee disability.  

Finally, it is noted that the July 2000 supplemental 
statement of the case (SSOC) appears to ignore the Board's 
October 1998 remand requests contained in paragraph 4, page 
6, pertaining to post-development considerations.  The 
requested post-development consideration, as detailed herein-
below, must be given due consideration, as appropriate upon 
review of the requested VA examination report.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA (private) 
care providers who have treated him for 
neck or left knee symptoms from March 
1989 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records, if not already of 
record, including any from the VA Dorn 
Hospital, Columbia, South Carolina, dated 
from March 1989 to the present, as well 
as any other VA and/or non-VA medical 
facility or provider identified by the 
veteran, dated from March 1989 to the 
present.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.

2.  The veteran and his representative 
should be advised that the RO has been 
unable to obtain copies of treatment 
records from Dr. Holbrook, or to 
supplement his prior equivocal medical 
statements, and that the veteran may with 
to do so--own his own initiative--so as 
to support his claim of service 
connection.  

3.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
(and neurologic, if indicated) to 
identify all symptoms and residuals of 
his service-connected left knee disorder, 
to include the severity of all related 
symptomatology, as well as to 
definitively determine the etiology of 
any neck or left arm symptomatology.  All 
necessary studies should be obtained, 
including x-ray studies of the left knee 
and cervical spine, as well as nerve 
conduction studies if deemed indicated on 
examination.  The claims folder must be 
made available to the examiner(s) for use 
in the study of the veteran's case.  

All symptoms of and joints affected by 
the service-connected left knee disorder 
should be identified.  Specific joint 
difficulties such as the existence, if 
any, of traumatic arthritis, or other 
impairment, should be noted, and the 
examiner should state whether such 
difficulties are a part of the service-
connected left knee disorder.  

A complete range of motion study should 
be conducted for the left knee joint (and 
neck if deemed service-related on 
examination), with any limitation of 
motion reported in degrees, and with 
notation of any painful motion reported 
in degrees as well.  

With respect to the veteran's neck and 
left arm symptoms, and service-connected 
left knee disorder, all related 
complaints should be recorded in full.  
The examiner should specifically  review 
the VA claims file-to include a copy of 
this and the October 1998 Board Remands 
and Dr. Holbrook's July 1998 statement, 
and then, obtain a current, detailed 
medical history from the veteran 
regarding any painful or weakened 
movement, excess fatigability with use, 
incoordination, or pain with use of the 
left knee or neck, and determine whether 
the service-connected left knee disorder 
or neck disability exhibits pain with 
use, weakened movement, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

With regard to the service-connected left 
knee disability and all service-related 
disorders of the neck and left arm, the 
examiner should also express an opinion 
as to the medical probability that there 
would be additional limits on functional 
ability during flare-ups and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  

The examiner should express an opinion 
pertaining to the overall degree of 
physical disability resulting from the 
veteran's service-connected left knee 
disability or any neck/left arm disorder 
if deemed service-related on examination.  
The bases for the conclusions reached 
should be stated in full.  

4.  Thereafter, the RO should review the 
record, and complete any further 
development indicated by Board remand or 
deemed warranted by the record, to 
include scheduling the veteran for other 
appropriate VA examination(s) and medical 
opinion(s).  

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of the 
factors enumerated in the Court's 
decision in DeLuca, supra, and 38 C.F.R. 
§§ 4.40 and 4.45(f).  The RO should also 
evaluate the veteran's left knee 
disability under 38 C.F.R. § 4.71a, to 
include the evaluation of both Codes 
5010-5003 and 5257 if indicated, to the 
extent VAOPGCPREC 23-97 (July 1, 1997) 
allows this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45, as well as all 
information added to the file since the 
SSOC in July 2000.  The RO should 
specifically address whether "staged" 
ratings are appropriate.  Fenderson, 
supra.  

6.  If any benefit sought by the veteran 
is denied, the veteran and his 
representative should be furnished a SSOC 
--with reference to and consideration of 
all of the factors enumerated in the 
Court's decision in DeLuca, supra, 38 
C.F.R. §§ 4.40, 4.45(f), and 38 C.F.R. 
§ 4.71a, to include Diagnostic Codes 
5010-5003 and 5257 if indicated, and 
VAOPGCPREC 23-97 (July 1, 1997), as 
appropriate.  The RO should also make 
reference to whether "staged" ratings 
are appropriate, under Fenderson, supra.  

Thereafter, the veteran and his 
representative should be given the 
opportunity to respond thereto.  Evidence 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


